UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 98-6443



THERON JOHNNY MAXTON,

                                          Petitioner - Appellant,

         versus


UNITED STATES OF AMERICA,

                                           Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-97-3811-0-6-BD)


Submitted:   May 28, 1998                 Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theron Johnny Maxton appeals the district court's order dis-

missing without prejudice his petition filed under 28 U.S.C. § 2241

(1994). Maxton's case was referred to a magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-

mended that relief be denied and advised Maxton that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Maxton failed to object to the magistrate

judge's recommendation. *
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Maxton has waived appellate review by

failing to file objections after receiving proper notice. Accord-

ingly, we affirm the judgment of the district court. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED


      *
        The district court erroneously stated in its order that
objections were filed on September 29, 1997, but this was well
before the magistrate judge issued his report and recommendation.
No objections were filed after Maxton received proper notice.
                                 2